DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 2020/0393788).
Okamoto et al. (…788) disclose an image forming apparatus comprising: a feeding module (100) configured to feed a recording material ([0099]-[0100]; and figure 2); an image forming module (200) including a transfer frame configured to support a photosensitive drum (36) wherein a toner image formed on the photosensitive drum is transferred to the recording material fed by the feeding module ([0075]; [0077]; [0102]; and figure 2); and a fixing module (300) configured to fix the toner image formed by the image forming module to the recording material ([0103]; and [0104]), wherein the feeding module is provided on a bottom surface of the transfer frame in a vertical direction and the fixing module is provided on a top surface of the transfer frame in the vertical direction ([0109]; [0122]-[0144]; and figures 2 and 3) [see Applicant’s claim 1].  The image forming apparatus, wherein the transfer frame is configured to support a transfer member (42) which is opposed to the photosensitive drum (36) to form a nip portion ([0102]; and figures 1 and 2), and wherein the toner image is transferred from the photosensitive drum to the recording material by the transfer member ([0077]; and figure 1) [see Applicant’s claim 2].  The image forming apparatus, wherein the image forming module includes a scanner frame configured to support an exposure unit (32) configured to expose the photosensitive drum ([0075]), and the scanner frame and the transfer frame are fixed to each other ([0102]; and figures 2 and 3) [see Applicant’s clam 3].  The image forming apparatus wherein the image forming module further includes a first side plate and a second side plate (figures 4 and 7-9), wherein the first side plate is configured to support a first end of the photosensitive drum in an axial direction of the photosensitive drum, and the second side plate is configured to support a second end of the photosensitive drum in the axial direction (figures 2, 3, 8 and 9), and wherein the first side plate is fixed to a first end of the scanner frame in the axial direction and the second side plate is fixed to a second end of the scanner frame in the axial direction (figures 2 and 3) [see Applicant’s claim 5].  The image forming apparatus wherein the scanner frame includes a first face and a second face, and wherein the first face is configured to extend in a horizontal direction and the second face is configured to extend in a direction intersecting the first face (figures 2 and 3) [see Applicant’s claim 6].  The image forming apparatus, wherein the exposure unit, the first side plate, the second side plate, and the transfer frame are fixed to the first face of the scanner frame (figures 2 and 3) [see Applicant’s claim 8].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2020/0393788).
Okamoto et al. (…788) disclose the features mentioned previously, but do not disclose the claimed specific positioning components.  It is considered to be merely obvious engineering decisions as to the specific components used to position the first side plate and second side plate with respect to the scanner frame [see Applicant’s claims 7 and 13]; the specific components used to position the feeding module with respect to the transfer frame [see Applicant’s claim 14]; and the specific components used to position the fixing module with respect to the transfer frame [see Applicant’s claim 15].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed specific positioning components since such is considered to be merely engineering decisions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2020/0393788) in view of Okuchi et al. (US 2010/0244358).
Okamoto et al. (…788) disclose the features mentioned previously, but do not disclose the scanner frame is made of a single component that is bent.  Okuchi et al. (…358) disclose a frame made of a single component that is bent ([0067]) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the scanner frame to be made of a single component that is bent, since as disclosed by Okuchi et al. (…358), it is well known in the art that a frame can be made of a single component that is bent.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2020/0393788) in view of Okuchi et al. (US 2010/0244358) as applied to claim 9 above, and further in view of Akuta et al. (US 5,539,447).
Okamoto et al. (…788) in view of Okuchi et al. (…358) disclose the features mentioned previously, but do not disclose the claimed reinforcement plate.  Akuta et al. (…447) disclose an image forming apparatus including a scanner (7), where a reinforcement plate is provided on the scanner frame (700) (col. 8, lines 13-17) [see Applicant’s claim 10].  The specific placement of the reinforcing plate is considered to be merely an engineering decision [see Applicant’s claims 10 and 11].  The configuration of the scanner reinforcement plate is also considered to be merely an engineering decision [see Applicant’s claim 12].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed reinforcement plate, since as disclosed by Akuta et al. (…447), such a reinforcement plate enhances rigidity.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Takemoto (US 2009/0274484) and Yoon et al. (US 2014/0199095) disclose a frame in an image forming apparatus.
            Fujita et al. (US 2010/0067952) disclose a transfer unit and a fixing unit positioned above the transfer unit.
            Minoshima (US 2014/0016980) discloses a conveyor and an image forming module.


Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 9, 2022